Citation Nr: 0824143	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  98-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), based on a reopened claim therefor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a Department of Veterans Affairs staff 
psychologist


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1975.

This matter was most recently before the Board of Veterans' 
Appeals (VA) in January 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, through the VA's Appeals 
Management Center (AMC).  The purpose of such remand was to 
conduct specified development actions.  Upon the AMC's 
completion of those requested actions, the case has since 
been returned to the Board for further consideration.  Notice 
is taken that since entry of the most recent supplemental 
statement of the case by the AMC in March 2008, several 
additional statements from the veteran have been submitted to 
the Board and the veteran has communicated that he wishes to 
waive initial review of those statements by the RO or AMC, so 
that the Board may now consider his statements in the context 
of its review.  

Additional evidence was received by the Board in June 2008, 
some of which is relevant to this appeal and it was not 
accompanied by a waiver of regional office review signed by 
the veteran or his representative.  However, in view of the 
instant Board decision granting the only claim on appeal, 
service connection for PTSD, there is no denial of due 
process by issuing this decision without obtaining such a 
waiver or remanding the claim for the RO to consider the 
additional evidence. 

Based on the Board's November 2005 grant of the veteran's 
motion to advance his appeal on the Board's docket, expedited 
consideration of this matter has continued to follow.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence indicating that the veteran has PTSD and 
although it pre-existed his period of active duty, it 
underwent an increase in severity beyond normal progress as a 
result of an in-service sexual assault; there is credible 
evidence that supports the assertion made by the veteran that 
he was a victim of in-service sexual assault(s).  


CONCLUSION OF LAW

PTSD was aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has 
also been the subject of various holdings of Federal courts.  
However, as the disposition reached in this matter is wholly 
in the veteran's favor, the need to discuss VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is obviated.  On the same basis, 
there is no need to review the question of whether the AMC 
fully complied with all of the Board's directives on remand.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

In its March 2000 decision, the Board determined that new and 
material evidence had been received with which to reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.  The question thus presented by this 
appeal is whether the evidence as a whole supports 
entitlement of the veteran to service connection for PTSD, 
based on his reopened claim.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

It is neither alleged, nor shown, that the appellant engaged 
in combat with the enemy during his period of military 
service.  To that extent, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in this 
instance and it is noteworthy that, even were that statute 
applicable to the facts of this case, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are still required for a grant of service 
connection.

In this instance, the veteran alleges that his PTSD was 
incurred in or aggravated by service as the result of one or 
more in-service sexual assaults by fellow service persons.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Service connection for PTSD 
requires a verified stressor unless the veteran engaged in 
combat and such combat is the alleged stressor.  Id.  

A PTSD claim based upon personal assault involves different 
considerations.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 
12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997), the United States Court of Appeals for 
Veterans Claims recognized that it had at one point held "an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor[.]"  The latter 
statement, however, had been made in the "context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In this instance, compliance with the 
various regulatory requirements and the Manual provisions 
pertaining to personal assault, including rape, was 
effectuated by the RO and AMC, including by way of the RO's 
April 2000 correspondence to the appellant, wherein evidence 
tending to corroborate the claimed in-service sexual assaults 
was requested.

Here, the veteran alleges that he was sexually assaulted on 
more than one occasion by fellow platoon members during basic 
training which began in November 1974.  He sets forth that, 
shortly after the start of basic training, he was assigned to 
be a platoon leader and that he took pride in being selected 
to a leadership position, although he was subject to much 
ridicule as a result of this role.  Allegations are also 
advanced that on one evening while in basic training, while 
asleep in his bunk, the veteran was accosted by several 
platoon members who forced him to engage in sex acts, and 
that was followed by other similar incidents, of which he has 
very little recollection of the details involved.  

Where there were prior questions as to whether PTSD is 
present, and, if so, whether it originated as a result of a 
claimed in-service rape or was aggravated thereby, such 
questions have largely been answered through the AMC's 
efforts on remand to further develop the record.  As was 
noted previously by the Board, there remains evidence on file 
that both supports and contradicts the veteran's entitlement 
to the benefit sought, with some medical professionals, 
including a treating VA psychologist, S. S., Ph.D., a Vet 
Center psychologist, and others having diagnosed the veteran 
with PTSD, while others have not, and there is likewise some 
question as to the stressor leading to the veteran's PTSD, be 
it childhood abuse, claimed in-service sexual assaults, or 
trauma caused by a custody battle with his common-law wife.  

In weighing the evidentiary data presented, a preponderance 
of the evidence is found to be in favor of the existence of 
the veteran's PTSD and its primary cause being childhood 
abuse, but with aggravation of his PTSD as a result of in-
service sexual assault(s).  The board of three VA 
psychiatrists who evaluated the veteran extensively in 
January 2008 determined that, despite his tendency to 
exaggerate and to seek secondary gain, the veteran does in 
fact suffer from PTSD that originated in childhood and was 
aggravated by in-service sexual trauma.  Evidence in support 
of the veteran's entitlement is most strongly voiced by a VA 
psychologist, Dr. S. S, who previously treated the veteran 
for a period of years and who has offered various written 
statements, complemented by his live testimony at a Board 
hearing, to the effect that the veteran's PTSD is the result 
of severe abuse occurring in childhood, with there also being 
significantly disabling manifestations of PTSD readily linked 
to in-service sexual assault(s).  Dr. S. S. has further 
concluded that, although there was no way to separate 
completely the contributions of pre-service and in-service 
trauma, it seemed that the in-service sexual harassment and 
assault of the veteran were traumatizing in and of themselves 
and exacerbated the effects of the earlier childhood abuse.  
While there is evidence contradicting the existence of PTSD 
and the effect of in-service sexual assault(s), it does not 
approach from either a quantitative or qualitative standpoint 
that evidence denoting the existence of PTSD, its existence 
prior to service, and its in-service aggravation.  

Ultimately, the disposition of this case turns on whether 
there is credible evidence supporting the veteran's assertion 
that he was subjected to one or more in-service sexual 
assaults.  In this instance, there is no proof that the 
sexual assaults occurred but it is significant to point out 
that inferences from the evidence presented are possible and 
there is an approximate balance of positive and negative 
evidence as to the occurrence of the claimed assault(s), such 
that any doubt may be resolved in the veteran's favor and it 
may reasonably be concluded that credible evidence in support 
of the assertion of in-service sexual abuse is shown.  

Notice is taken that the veteran recalls many, although not 
all, of the details of the incident in which he was forced to 
engage in sex acts by other service persons while in his 
barracks, and that there is far less recollection on his part 
as to the details of other in-service abuse, although he 
confidently asserts that these other incidents occurred.  The 
veteran states that he told his superior officer of the 
incident of abuse occurring in the barracks, but service 
personnel records of the veteran in no way verify that any 
such communication occurred.  He further indicates that he 
advised his home-based minister of the incident following his 
release from service, although he notes that such minister is 
retired, elderly, and in poor health and that he is unwilling 
to involve him in this case based on those factors.  

It is also contended that the veteran's receipt of medical 
treatment for a penile lesion in 1975 is supportive of his 
account of an in-service sexual assault, but the pertinent 
entry indicates only that the veteran complained of a 
recurrent mass in the pubic area, with swelling, which he 
noted sapped his strength.  However, clinical examination at 
that time showed only that there was a furuncle or sebaceous 
cyst present and no etiology therefor was set forth therein.  

Lay evidence is furnished by the veteran's brothers, one of 
whom served in the same platoon as the veteran while in basic 
training.  That brother does not specifically reference the 
occurrence of any sexual assault of the veteran while he was 
on active duty, but he does verify that the veteran was 
placed in a leadership position soon after beginning basic 
training and that such appointment was resented by others in 
the platoon and caused the veteran to have to have conflicts, 
physical or otherwise, with other platoon members.  That 
evidence, when coupled with entries in service medical and 
personnel records indicating that the veteran experienced 
training lapses and behavioral problems beginning in early 
1975, which ultimately led to counseling, Article 15 
disciplinary action, demotion, detention, and his discharge 
from military service, must be viewed as significant.  The 
record reflects that the veteran was removed from training in 
April 1975 due to a lack of application and motivation, and 
in June 1975 he was disciplined for his failure to obey a 
lawful order, for use of disrespectful language to an 
officer, and for being absent without authority from his 
appointed place of duty.  The veteran in August 1975 
requested that he be discharged from the Army as 
expeditiously as possible and that request was recommended by 
his commander on the basis of a lack of motivation and 
disdain for military service on the part of the veteran.  The 
commander further noted that the veteran had been counseled 
regarding his lack of motivation to perform simple duties or 
enter training, that he had been dismissed from two military 
occupational specialty producing courses, that he had been 
assigned an absent without leave profile, that he had 
exhibited a potential for fomenting dissent and misconduct 
within his unit, and that he had manifested a desire to leave 
military service at any cost.  

In addition, it is noted that the veteran in February 1975 
began to seek medical attention at a frequent rate, when 
virtually none was previously sought.  That medical 
assistance was sought for a variety of medical complaints, 
inclusive of chest pain, knee pain, headaches, asthma, and 
cold symptoms, when little or no abnormality was disclosed by 
any objective examination.  

The foregoing evidence permits an inference that the veteran, 
although previously recognized by his superiors as a leader, 
had been subject to an event that caused him to reject 
authority and the principles underlying military service.  
The Board, too, is persuaded by the statements offered by Dr. 
S. S., whose contact with the veteran and review of the 
records, to include the veteran's past medical and military 
history, convinced him that in fact the veteran was a victim 
of in-service sexual abuse and harassment.  While conceding 
that there is evidence to the contrary, there is at least a 
balance of evidence supporting and contraindicating 
entitlement and, on that basis, there is found to be credible 
supporting evidence of the veteran's assertion of in-service 
sexual assault(s).  Thus, entitlement to service connection 
for PTSD on the basis of in-service aggravation must be 
conceded.  


ORDER

Service connection for PTSD is granted, based on the 
veteran's reopened claim therefor.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


